Citation Nr: 1215002	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  11-24 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to restoration of pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1953 to August 1956.  

This case initially comes before the Board of Veterans' Appeals (Board) on appeal of a decision rendered by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran testified before the undersigned Veterans Law Judge in February 2011. A transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's countable income exceeded the applicable maximum annual pension rate (MAPR) for the annual period prior to December 1, 2006 to include consideration of annual deductible medical expenses.  


CONCLUSION OF LAW

The Veteran's countable income precludes him from receiving VA pension benefits. 38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273 (2011).







REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

However, the U. S. Court of Appeals for Veterans Claims has held that when the law as mandated by statute, and not the evidence, is dispositive of the claim, the above provisions are not applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002). 

As there is no legal entitlement to the benefits claimed, there is no reasonable possibility that further notice or assistance would aid in substantiating this claim. Thus, any deficiencies of notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A ; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the provisions regarding notice and assistance is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).

LEGAL CRITERIA and ANALYSIS

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice- connected) pension is a benefit payable by VA to a Veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of the Veteran's willful misconduct.  One prerequisite to entitlement is that the Veteran's income not exceed the applicable maximum pension rate specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a).  Pension benefits are paid at the maximum annual rate reduced by the amount of annual income received by the Veteran.  38 U.S.C.A. § 1521(b); 38 C.F.R. §§ 3.3(a) (3) (vi), 3.23(a), (b), (d) (4). 

In determining countable annual income for improved pension purposes, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  See 38 U.S.C.A. § 1503(a); see also 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a).  Social Security Administration (SSA) income is not specifically excluded under 38 C.F.R. § 3.272.  Such income is therefore included as countable income.  Medical expenses in excess of five percent of the maximum annual pension rate (MAPR), which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272(g) (1) (iii) . 

The record discloses that the Veteran's benefits were reduced on February 1, 2006 and then terminated effective December 1, 2006.  The Veteran has appealed the termination of his VA pension benefits.  After review of the evidence, the Board finds against the claim.  

The MAPR for a veteran with no dependents, effective December 1, 2005, was $10,579.  See 38 C.F.R. § 3.23(a) (5); VA Manual M21-1, Part I, Appendix B.  
The five percent medical expense deductible was $528.  As of February 2006, the Veteran received social security in the amount of $913.50 monthly for a total of $10,962 annually.  He also had interest income of $106 and medical expenses of $1062.  His total countable income for VA purposes was calculated to be $10,534, which includes the $10,962 annual social security plus the $106 interest income minus $534 for his medical expenses ($1062 medical expenses minus the $528 medical deductible equates to $534).  As of February 1, 2006, the Veteran's countable income of $10,534 was below the income limit of $10,579.  

The MAPR for a veteran with no dependents, effective December 1, 2006, was $10,929.  See 38 C.F.R. § 3.23(a) (5); VA Manual M21-1, Part I, Appendix B.  
The five percent medical expense deductible was $546.  As of December 1, 2006, the Veteran received social security in the amount of $952.50 monthly for a total of $11,430 annually.  He also had interest income of $106 and medical expenses of $1122.  His total income was calculated to be $10,960, which includes the $11,430 social security plus the $106 interest payment minus $576 for his medical expenses  ($1122 medical expenses minus the $546 medical deductible equates to $576).  His total countable income for VA purposes as of December 1, 2006 is shown to be $10,960.  Thus, the Veteran's annual income of $10,960 exceeded the pertinent MAPR for the award of VA pension for a Veteran with no dependents. 

As stated above, the maximum allowable rate for a veteran with no dependents was $10, 929, effective December 1, 2006.  The Veteran's income of $ 10,960 exceeded this maximum allowable rate.  The Board is mindful of the Veteran's contentions that his income was incorrectly computed.  He relates that a $5000 annuity received from MetLife in 2006 was improperly considered as earned income.  However, as noted above, the only income counted in determining the Veteran's countable income for VA purposes was his annual social security of $11,430 and the $106 interest income.  Therefore, the $5000 MetLife annuity was not included as countable income.  Furthermore, the Veteran argues that the interest payment of $106 was a onetime payment and not monthly income.  We note that the $106 was not computed as monthly income but rather as an annual payment.  Thus, this argument is also without merit.  

Since the Veteran's income (even with the subtraction of medical expenses) exceeded the statutory limit during the period in question, he is not entitled to VA pension benefits. 

Therefore, as a matter of law, the Veteran's claim for restoration of VA pension benefits must be denied for excess yearly income.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law, and not the evidence, is dispositive of a claim, such claim should be denied because of the absence of legal merit or the lack of entitlement under the law). 


ORDER

Restoration of VA pension benefits are denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


